Case 3:18-cv-00967-GPC-MSB Document 92 Filed 11/05/19 PageID.3134 Page 1 of 7




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     STEPHEN S. KORNICZKY, Cal. Bar No. 135532
   3 MARTIN R. BADER, Cal. Bar No. 222865
     LISA M. MARTENS, Cal. Bar No. 195824
   4 JESSE A. SALEN, Cal. Bar No. 292043
     12275 El Camino Real, Suite 200
   5 San Diego, California 92130-2006
     Telephone: 858.720.8900
   6 Facsimile: 858.509.3691
     E mail       skorniczky@sheppardmullin.com
   7              mbader@sheppardmullin.com
                  lmartens@sheppardmullin.com
   8              jsalen@sheppardmullin.com
   9 Attorneys for San Diego County Credit
     Union
  10
  11                           UNITED STATES DISTRICT COURT
  12                      SOUTHERN DISTRICT OF CALIFORNIA
  13
  14 San Diego County Credit Union,              Case No. 3:18-cv-0967-GPC-MSB
  15              Plaintiff,
                                                 SDCCU’s SUR-REPLY IN
  16        v.                                   OPPOSITION TO CEFCU’S
                                                 MOTION TO COMPEL
  17 Citizens Equity First Credit Union,         DISCOVERY ON GROUNDS OF
                                                 IMPLIED WAIVER OF
  18              Defendant.                     PRIVILEGE (ECF NO. 82)
  19                                             Judge: Hon. Michael S. Berg
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                   Case No. 18-cv-0967-GPC-MSB
                                      SDCCU’S SUR-REPLY IN OPPOSITION TO MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 92 Filed 11/05/19 PageID.3135 Page 2 of 7




   1 I.      INTRODUCTION
   2         As authorized by the Court’s November 1, 2019 Order (ECF No. 90), SDCCU
   3 respectfully submits this Sur-Reply in response to the “Reply Declaration of James
   4 W. Dabney” (ECF No. 83, the “Dabney Reply”).
   5         On October 18, 2019, CEFCU filed a Joint Motion for Determination of
   6 Discovery Dispute (ECF 82) arguing that SDCCU waived privilege of a single
   7 January 26, 2011 email between SDCCU and its attorney relating to advice on
   8 trademark applications (the “Privileged Document”). CEFCU also filed the Dabney
   9 Reply declaration that purported to respond to factual statements made by SDCCU’s
  10 attorney, Jesse Salen, in a declaration submitted in support of SDCCU’s positions in
  11 the Joint Motion and signed by Mr. Salen on October 14, 2019 (ECF 82-45, the “Salen
  12 Declaration”).
  13         First and foremost, the Dabney Reply has no bearing whatsoever on whether
  14 there was a waiver of the attorney-client privilege such that the January 26, 2011 email
  15 should be produced.      Instead, the Dabney Reply offers misguided and entirely
  16 unsupported attorney argument that mischaracterizes and distorts the straightforward
  17 facts set forth in the Salen Declaration. Mr. Dabney is apparently unable to accept
  18 the fact that the trademark search report was misfiled in a miscellaneous file that was
  19 buried within seven bankers boxes of largely unrelated files, and therefore wasn’t
  20 located until a supplemental search was conducted.           Instead, he bends truthful
  21 statements about when SDCCU first located the search report to try and support the
  22 long disproven conspiracy theory that SDCCU intentionally withheld the search
  23 report from production. As SDCCU has repeatedly made clear, it never withheld the
  24 search report from production, but instead, produced it immediately after first locating
  25 it on September 8, 2019. (See ECF 91 at 3; ECF 82-45; ECF 85-2.) In view of the
  26 foregoing, and SDCCU’s positions set forth in the Joint Motion (ECF 82-44), SDCCU
  27 respectfully requests that the Court deny CEFCU’s motion to compel and award
  28 SDCCU its fees and costs for opposing CEFCU’s frivolous motion.

                                                -1-                  Case No. 18-cv-0967-GPC-MSB
                                        SDCCU’S SUR-REPLY IN OPPOSITION TO MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 92 Filed 11/05/19 PageID.3136 Page 3 of 7




   1 II.    ARGUMENT
   2        Nothing in the Dabney Reply changes the fact that CEFCU is improperly
   3 seeking what is indisputably a privileged attorney-client correspondence. There has
   4 been no waiver of privilege, CEFCU has absolutely no right to the correspondence,
   5 and it has not cited any authority which would support its argument of waiver.
   6 CEFCU’s motion is entirely meritless in that respect.
   7        Turning now to the specifics of the Dabney Reply, it attempts to mislead the
   8 Court by mischaracterizing facts and proffering unsupported conjecture in three ways.
   9 Each are addressed in turn.
  10        First, CEFCU argues that the Salen Declaration set forth “new factual
  11 assertions” as to when the 1/27/11 Search Report had been located by Sheppard
  12 Mullin. (See Dabney Reply at ¶ 2; ECF No. 86, Opposition to Motion to Strike, at 5.)
  13 This is false. Instead, each of the facts set forth in the Salen Declaration had been
  14 previously made known to CEFCU through multiple emails from SDCCU’s counsel
  15 to CEFCU’s counsel sent on September 10, 2019 and September 24, 2019.
  16 Specifically, a September 10, 2019 email explained that the documents being
  17 produced were hard to find because “[t]hese documents were only available in hard
  18 copy, and had been misfiled and comingled with non-responsive documents.” (See
  19 ECF No. 82-40, Ex. KK.) And, a September 24, 2019 email further explained that
  20 “Sheppard Mullin conducted a reasonably diligent search for the search report upon
  21 receiving CEFCU’s requests, continued searching for it in good faith after conducting
  22 its initial searches of files where the search report would have been expected to be
  23 found, and produced the search report immediately after finding it in its misfiled
  24 location.” (ECF No. 85-2 at ¶¶ 3, 5, Ex. B (emphasis added).) Therefore, CEFCU
  25 was clearly aware of when Sheppard Mullin located the 1/27/11 Search Report—i.e.,
  26 “immediately” before its production on September 10, 2019—and even how Sheppard
  27 Mullin found the Search Report.
  28        Second, the Dabney Reply alleges that the Salen Declaration “does not actually

                                               -2-                  Case No. 18-cv-0967-GPC-MSB
                                       SDCCU’S SUR-REPLY IN OPPOSITION TO MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 92 Filed 11/05/19 PageID.3137 Page 4 of 7




   1 disclose when Mr. Salen first received or saw the 1/27/11 Search Report,” which
   2 insinuates that Mr. Salen supposedly discovered the 1/27/11 Search Report at some
   3 unspecified earlier date and that Mr. Salen is allegedly and intentionally trying to
   4 mislead the Court. (Dabney Reply at ¶ 8.) Again, nothing could be further from the
   5 truth. The Salen Declaration confirms under oath that Mr. Salen first received or saw
   6 the 1/27/11 Search Report on September 8, 2019. (Salen Declaration at ¶¶ 2-6
   7 (confirming that Mr. Salen conducted multiple searches for responsive documents
   8 between April 2018 and August 2019, but “no relevant search report or related
   9 documents [were] found.” Then, “[o]n September 8, 2019, [Mr. Salen] conducted a
  10 supplemental and extensive search of all documents contained in the seven banker’s
  11 boxes” and found the search report “attached to the back of a miscellaneous
  12 documents clip in a file unrelated to trademarks.”).)
  13         Third, the Dabney Reply suggests that Sheppard Mullin found the “1/27/11
  14 Search Report” in April 2018, withheld the search report from production based on
  15 relevance objections, but then changed its position and produced the document on
  16 September 10, 2019. (See Dabney Reply at ¶¶ 8-12.) This gross distortion of the
  17 factual record is not only far-fetched, but it is blatantly false. As discussed in its recent
  18 Opposition to CEFCU’s Ex Parte Motion to Compel, SDCCU produced the search
  19 report as soon as it was discovered, i.e., prior to any motion to compel, prior to any
  20 deposition, prior to the close of discovery, and without any prejudice to CEFCU.
  21 (ECF 91 at 3.) All of the documentary and testimonial evidence proffered by the
  22 parties to date plainly demonstrates that SDCCU never withheld the search report
  23 from production as CEFCU suggests. SDCCU had truthfully responded to CEFCU’s
  24 document subpoena that the search report could not be located after a reasonable
  25 search. (See, e.g., ECF 82-12 at 22; ECF 82-14 at 1; ECF 82-27 at 7, 8-10; 82-36 at
  26 15-16; ECF 82-46 at 15-16.) Sheppard Mullin further expressly and truthfully
  27 indicated that it was not withholding the search report based on relevance. (See, e.g.,
  28 ECF 82-31.) The search report was subsequently located on September 8, 2019 after

                                                  -3-                  Case No. 18-cv-0967-GPC-MSB
                                          SDCCU’S SUR-REPLY IN OPPOSITION TO MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 92 Filed 11/05/19 PageID.3138 Page 5 of 7




   1 Sheppard Mullin conducted a supplemental search of seven bankers boxes filled with
   2 SDCCU’s trademark and non-trademark related files. On September 10, 2019,
   3 Sheppard Mullin immediately produced the search report, together with a
   4 correspondence explaining the circumstances that made the search report difficult to
   5 locate (e.g., that it was misfiled at the back of a miscellaneous file instead of in one
   6 of the trademark files). (ECF 82-45; ECF 85-2.)
   7         Finally, the Dabney Reply is also an improper attorney declaration because it
   8 substantially comprises attorney argument (not facts), and should be disregarded by
   9 the Court. See, e.g., Luna v. Ridge, 436 F. Supp. 2d 1163, 1167 (S.D. Cal. 2006)
  10 (“Counsel’s opinions and argument are not evidence. The Court disregards all such
  11 speculation and conjecture . . .”); Shaw v. Veterans Health Admin., No. 12-cv-2369-
  12 BEN-NLS, 2013 WL 6909467, at *3 (S.D. Cal. Dec. 18, 2013) (“It is inappropriate
  13 to consider arguments raised for the first time in a reply brief” (citation omitted));
  14 Gaines v. Law Office of Patenaude & Felix, A.P.C., Case No. 13-cv-1556-JLS, 2014
  15 WL 3894340, at *1 n.1 (S.D. Cal. Aug. 7, 2014) (“the Court will disregard any
  16 improper argument that is contained in the declaration.”). For example, the Dabney
  17 Reply improperly argues a hypothetical narrative that the Salen Declaration is
  18 “consistent with Mr. Salen having received or seen the 1/27/11 Search Report at the
  19 time of the bolded language reproduced in Baratta Decl. Ex. NN” (which does not
  20 allege any specific date). (Dabney Reply at ¶ 11.) These are not facts – they are
  21 simply attorney argument that Mr. Dabney slipped into a declaration because he know
  22 the rules do not permit a reply brief. The improper arguments in the Dabney Reply
  23 should be ignored by the court as both legally inappropriate and factually refuted.
  24 III.    CONCLUSION
  25         For all the foregoing reasons, including those set forth in the Joint Motion,
  26 SDCCU respectfully requests that the Court deny CEFCU’s request in the Joint
  27 Motion to compel discovery of the privileged 1/26/2011 email and award SDCCU
  28 its attorneys’ fees and costs.

                                                -4-                  Case No. 18-cv-0967-GPC-MSB
                                        SDCCU’S SUR-REPLY IN OPPOSITION TO MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 92 Filed 11/05/19 PageID.3139 Page 6 of 7




   1 Dated: November 5, 2019
   2                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   3
   4
                               By       /s/ Stephen Korniczky
   5                                    Stephen S. Korniczky (Cal. Bar No. 135532)
   6                                    Martin R. Bader (Cal. Bar No. 222865)
                                        Lisa M. Martens (Cal. Bar No. 195824)
   7                                    Jesse A. Salen (Cal. Bar No. 292043)
   8                                    SHEPPARD, MULLIN, RICHTER &
                                        HAMPTON LLP
   9                                    12275 El Camino Real, Suite 200
  10                                    San Diego, California 92130
                                        Telephone: (858) 720-8900
  11                                    Facsimile: (858) 509-3691
  12                                    Email: SKorniczky@sheppardmullin.com
                                                Mbader@sheppardmullin.com
  13                                            LMartens@sheppardmullin.com
  14                                            JSalen@sheppardmullin.com
  15                                     Attorneys for San Diego County Credit Union
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            -5-                  Case No. 18-cv-0967-GPC-MSB
                                    SDCCU’S SUR-REPLY IN OPPOSITION TO MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 92 Filed 11/05/19 PageID.3140 Page 7 of 7




   1                           CERTIFICATE OF SERVICE
   2        The undersigned hereby certifies that a true and correct copy of the above and
   3 foregoing document has been served on November 5, 2019, to all counsel of record
   4 who are deemed to have consented to electronic service via the Court’s CM/ECF
   5 system per Civil Local Rule 5.4. Any other counsel of record will be served by
   6 electronic mail, facsimile and/or overnight delivery.
   7
   8                           By    /s/ Stephen Korniczky
                                     Stephen Korniczky
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -6-                  Case No. 18-cv-0967-GPC-MSB
                                       SDCCU’S SUR-REPLY IN OPPOSITION TO MOTION TO COMPEL
